PER CURIAM.
Appellant, Terri McCullough, challenges the trial court’s order revoking her probation for failing to pay restitution. We reverse.
Probation may be revoked only upon a showing that the violation was willful and substantial, and in this case there was no such showing. See Hewett v. State, 613 So.2d 1305 (Fla.1993). Accordingly, we reverse, and since the appellant’s probationary period has expired, upon remand, the trial court should enter an order terminating her probation.
Reversed and remanded.
LEHAN, C.J., and SCHOONOVER and ALTENBERND, JJ., concur.